                                                  1   Lanning M. Trueb, ABA #8911083
                                                      JOHNSON BEARD & TRUEB, PC
                                                  2   330 L Street
                                                      Anchorage, AK 99501
                                                  3   Phone: (907) 277-0161
                                                      Fax: (907) 277-0164
                                                 4    Email: Lmtrueb@msn.com
                                                  5   Attorneys for Plaintiff
                                                 6
                                                                                  UNITED STATES DISTRICT COURT
                                                  7
                                                                           FOR THE DISTRICT OF ALASKA AT ANCHORAGE
                                                 8
                                                      ALBERT WIELAND,
                                                 9                                                        No. 3:20-cv-_____________
                                                                                     Plaintiff,
                                                 10
JOHNSON BEARD & TRUEB, PC




                                                                      v.                                   VERIFIED COMPLAINT IN REM
                                                 11                                                        FOR MARITIME PERSONAL
                       ANCHORAGE, ALASKA 99501




                                                      DEVON, O.N. 653894 and her engine,                   INJURY DAMAGES
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12   machinery, tackle, gear, appurtenances, apparel,
                             330 L STREET




                                                      furniture and equipment, in rem,
                                                 13
                                                                                     Defendants.
                                                 14

                                                 15
                                                                       ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE
                                                                        WITHOUT SECURITY AND PREPAYMENT OF COSTS
                                                 16
                                                                                      (28 U.S.C. § 1916)
                                                 17
                                                              Plaintiff Albert Wieland, through his attorneys Johnson Beard and Trueb, PC, alleges the
                                                 18
                                                      following against Defendant:
                                                 19
                                                                                       JURISDICTION AND VENUE
                                                 20
                                                              1.      This is a case of admiralty and maritime jurisdiction as hereinafter more fully
                                                 21
                                                       appears. This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P. 9(h).
                                                 22
                                                       This action is against the vessel, in rem, on which plaintiff worked at the time of his injury. All
                                                 23
                                                       the in rem claims herein arise under the general maritime law, give rise to a preferred maritime
                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                  Page 1 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 1 of 6
                                                  1    lien, and are triable only on the admiralty side of this Honorable Court without jury. For the
                                                  2    reasons noted more fully below, both jurisdiction and venue are appropriate before this Court.
                                                  3           2.      Plaintiff is a citizen of the United States of America.
                                                 4            3.      Plaintiff, a seaman, was injured while in the service of and while working aboard
                                                  5    a vessel, the DEVON, while the vessel was on navigable waters at or near Platinum.
                                                 6
                                                              4.      On information and belief, at all material times Ridge Contracting, Inc., Ridge
                                                  7
                                                       Marine, LLC, Ridge Equipment, LLC and/or Sam Barging, Inc. and/or any one of them and/or
                                                 8
                                                       any one of them in combination with any of the other(s), were plaintiff’s employer.
                                                 9
                                                              5.      On information and belief, at all material times Ridge Contracting, Inc., Ridge
                                                 10
                                                       Marine, LLC, Ridge Equipment, LLC and/or Sam Barging, Inc. and/or any one of them and/or
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                       any one of them in combination with any of the other(s), were owner and/or owner pro hac vice
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                                                       and/or operator and/or charterer and/or controller of the vessel DEVON, O.N. 653894.
                             330 L STREET




                                                 13
                                                              6.      The in rem defendant DEVON is now and/or will, during the pendency of process
                                                 14
                                                       hereinafter, be within this district and the jurisdiction of this Court.
                                                 15
                                                              7.      This Court has both subject matter and personal jurisdiction over all of plaintiff’s
                                                 16
                                                       claims.
                                                 17
                                                              8.      Plaintiff’s injuries occurred on or about July 24, 2017. Per 46 U.S.C. § 30106,
                                                 18
                                                       plaintiff’s claims are timely filed.
                                                 19
                                                              9.      Ridge Contracting, Inc., Ridge Marine, LLC, Ridge Equipment, LLC and/or Sam
                                                 20
                                                       Barging, Inc. and/or any one of them and/or any one of them in combination with any of the
                                                 21
                                                       other(s) are herein after referred to as the “Vessel Interests.”
                                                 22
                                                                                    CLAIM FOR UNSEAWORTHINESS
                                                 23
                                                              10.     Plaintiff hereby realleges and incorporates paragraphs 1-9.
                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                  Page 2 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 2 of 6
                                                  1           11.     On or before July 24, 2017, plaintiff was engaged as a seaman to be employed
                                                  2   aboard the DEVON.
                                                  3           12.     A vessel owner owes a duty to its crew to provide a vessel, including its
                                                 4    appurtenances that is fit for its intended use. A breach of this duty gives rise to a preferred
                                                  5   maritime lien against the vessel in rem.
                                                 6
                                                              13.     On or about July 2017, and while plaintiff was performing his duties aboard the
                                                  7
                                                      vessel DEVON, and as a direct and proximate result of the unseaworthiness of the vessel
                                                 8
                                                      DEVON, plaintiff was seriously and permanently injured when he was hit in the head by a block
                                                 9
                                                      and/or headache ball while assisting in hipping a barge to the vessel DEVON. When hit,
                                                 10
                                                      plaintiff was knocked unconscious and fell to the deck, causing injury to his head, neck, hip, low
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      back and other body parts. Plaintiff’s injury was due to various unseaworthy conditions aboard
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                                                      the DEVON, including without limit, the lack of adequate number of crew, the lack of properly
                             330 L STREET




                                                 13
                                                      licensed crew, lack of adequate safety policies and procedures and/or adequately trained crew,
                                                 14
                                                      and/or other reasons found during the pendency of this matter.
                                                 15
                                                              14.     As a direct and proximate result of said unseaworthiness as herein alleged,
                                                 16
                                                      plaintiff was caused to suffer severe injuries, inter alia, to his head, neck, hip, low back and other
                                                 17
                                                      body parts, and plaintiff suffered and may continue to suffer in the future, great amounts of
                                                 18
                                                      physical pain with resultant physical disability and mental suffering.
                                                 19
                                                              15.     As a direct and proximate cause of the above-described injuries, plaintiff was and
                                                 20
                                                      is prevented from, and may in the future be prevented from, completely pursuing his regular
                                                 21
                                                      occupation, and has suffered both past and future loss of income; as well as past and future pain
                                                 22
                                                      and suffering, loss of enjoyment of life, physical disability, emotional and mental injury,
                                                 23
                                                      reasonable and necessary medical expenses, and other general and special damages all in a sum
                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                   Page 3 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 3 of 6
                                                  1   in excess of One Hundred Thousand Dollars ($100,000.00), to be proven more definitely at trial
                                                  2   in this matter.
                                                  3                  CLAIMS FOR MAINTENANCE, CURE & UNEARNED WAGES
                                                 4            16.       Plaintiff hereby realleges and incorporates Paragraphs 1-15.
                                                  5           17.       A vessel employer owes all seamen who become ill or injured while in the service
                                                 6
                                                      of their vessel the no-fault maritime obligations of maintenance, cure and unearned wages.
                                                  7
                                                              18.       The vessel employer’s obligation to pay maintenance, cure and unearned wages is
                                                 8
                                                      the most pervasive of all the obligations owed a seaman.
                                                 9
                                                              19.       Vessel interests were plaintiff’s vessel employer.
                                                 10
                                                              20.       Vessel interests owed a duty to pay plaintiff maintenance, cure and unearned
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      wages for the injuries plaintiff incurred aboard the vessel DEVON.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                                                              21.       Vessel interests failed to pay plaintiff all the maintenance, cure and unearned
                             330 L STREET




                                                 13
                                                      wages owed plaintiff; and therefore, was and is in breach of its no-fault maritime injury
                                                 14
                                                      obligations.
                                                 15
                                                              20.       Plaintiff’s rights and claims to maintenance, cure and unearned wages give rise to
                                                 16
                                                      a preferred maritime lien against the in rem defendant, the DEVON.
                                                 17
                                                              21.       Plaintiff also claims herein all future maintenance, cure and unearned wages to
                                                 18
                                                      which he is entitled, all in an amount to be determined at trial.
                                                 19
                                                              WHEREFORE, PREMISES CONSIDERED, plaintiff prays this Court to hear his just
                                                 20
                                                      cause of action, and that this Court require the defendant in rem to answer his just cause of
                                                 21
                                                      action, and that he be awarded judgment against the in rem defendant as follows:
                                                 22
                                                              1.        That plaintiff be awarded maintenance, cure and unearned wages against the in
                                                 23
                                                      rem defendant in an amount to be more fully determined at trial in this matter;
                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                    Page 4 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 4 of 6
                                                  1           2.      That plaintiff be awarded compensatory damages and general damages and any
                                                  2   other damages allowable under the general maritime law against the in rem defendant in a sum in
                                                  3   excess of One Hundred Thousand Dollars ($100,000.00), in an amount to be more fully
                                                 4    determined at trial in this matter, and;
                                                  5           3.      That plaintiff be adjudged a holder of a personal, preferred maritime lien against
                                                 6
                                                      the vessel; and that the defendant DEVON be held to answer to an in rem judgement, with all
                                                  7
                                                      available in rem procedures.
                                                 8
                                                              DATED this 17th day of June, 2020.
                                                 9
                                                                                                    JOHNSON BEARD & TRUEB, PC
                                                 10
                                                                                                    Attorneys for Plaintiff
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                                                                 By: /s/ Lanning M. Trueb
                       ANCHORAGE, ALASKA 99501




                                                                                                    Lanning M. Trueb, ABA No. 8911083
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                             330 L STREET




                                                 13

                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                 Page 5 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 5 of 6
                                                  1                                           VERIFICATION
                                                  2           Lanning M. Trueb, deposes and says: Per the provisions of LAR (e)-3(b), that he is the
                                                  3   attorney for Plaintiff and makes this verification on his behalf; that he has read the above and
                                                 4    foregoing Complaint in rem, knows the contents thereof, and the same is true to the best of his
                                                  5   knowledge, information and belief, based upon the information furnished to him by Plaintiff.
                                                 6
                                                      Lanning M. Trueb makes this Verification per Plaintiff’s authority, and for the reason that while
                                                  7
                                                      Plaintiff has reviewed the substance of this Complaint, he is unable to sign the verification at this
                                                 8
                                                      time because he is currently away from home and is not at a location where he is currently able
                                                 9
                                                      to sign and return the Verification. Plaintiff will provide his own Verification in the next two
                                                 10
                                                      weeks when he returns home.
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                              I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                                                      UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.
                             330 L STREET




                                                 13

                                                 14
                                                                                                    /s/ Lanning M. Trueb
                                                                                                    Lanning M. Trueb
                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      Wieland vs. DEVON                                                                  Page 6 of 6
                                                        Case 3:20-cv-00140-HRH Document 1 Filed 06/17/20 Page 6 of 6
